Case 2:19-cv-00827-JDC-KK Document 3 Filed 06/27/19 Page 1of3 PagelID#: 46

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAKE CHARLES DIVISION
ASIA BRISCOE, as the Natural CIVIL ACTION NO. 2:19-cv-00827
Tutrix of the minor child,
Jon’tavious Lamar Briscoe
VERSUS JUDGE
CITY OF LAKE CHARLES, ET AL MAGISTRATE JUDGE: KAY

2Ee 2 he 2s eA 2 ee 2s 2g 2 he fe 2 2s 2 fe 2s 2s fe 2 of 2 fe 2c 2c 9 2c fe of oie 9 2 oie fe oR 2s 92g i 2 oe a 2S os fe oe fe oe fe oe ok ok

UNOPPOSED MOTION FOR ENLARGEMENT OF TIME IN
WHICH TO FILE RESPONSIVE PLEADINGS

Now come, CITY OF LAKE CHARLES (the City), LAKE CHARLES
POLICE DEPARTMENT (LCPD), CHIEF SHAWN CALDWELL (Caldwell),
OFFICER JONATHAN LANDRUM (Landrum) and XYZ INSURANCE
COMPANY (XYZ), named defendants herein, appearing though the undersigned
attorneys, and, pursuant to Fed. Rules of Civ. Proc. 6(b), move to enlarge the time
in which to file responsive pleadings, upon respectfully showing the following:

1.

A lawsuit, styled in the above caption, was filed in the 14" JDC for Parish
of Calcasieu on May 17, 2019 and defendants were served on June 3, 2019.
Defendants removed to United States District Court on June 26, 2019. Responsive

pleadings are due on July 3, 2019.
Case 2:19-cv-00827-JDC-KK Document 3 Filed 06/27/19 Page 2 of 3 PagelD #: 47

2.

The parties reached a settlement agreement contingent upon approval by
the Lake Charles City Council, so time is needed to place issue on the council
agenda and obtain council approval. If council approval is obtained, with a minor
child involved, the parties will need to seek Court approval of the minor’s portion
of the settlement. An amicable resolution would of course dispense with need for
responsive pleadings.

Ly

Consequently, defendants respectfully request an enlargement of time
within which to file responsive pleadings to allow time to consummate an
amicable resolution, or in the alternative gather all necessary investigative data
and prepare appropriate responsive pleadings.

4,

No previous extensions have been requested and, as reflected in the
attached Certificate of Conference, opposing counsel is unopposed to this 60 day
extension.

5.

In view of the foregoing, movers respectfully request that the date for

responsive pleadings be enlarged an additional sixty (60) days through and

including September 3, 2019.
Case 2:19-cv-00827-JDC-KK Document 3 Filed 06/27/19 Page 3 of 3 PagelD#: 48

WHEREFORE, defendants pray that the Court enlarge the time within
which responsive pleadings are to be filed for an additional sixty (60) days

through and including September 3, 2019.

Respectfully submitted,

STOCK WELL,SIEVERT, VICCELLIO,
CLEMENTS & SHADDOCK L.L.P.

/s/ David L. Morgan
DAVID L. MORGAN (BAR #27015)

One Lakeside Plaza, Chase Bldg., 47" Floor
Post Office Box 2900

Lake Charles, LA 70602

Phone: (337) 436-9491

Fax : (337) 312-2929

Email: dimorgan@ssvcs.com

/s/ Christopher E. John
CHRISTOPHER E. JOHN (BAR #18271)

City of Lake Charles,
Assistant City Attorney
Post Office Box 900

Lake Charles, LA 70602
Telephone: 337-491-1523
Facsimile: 337-491-1488

Email: cjohn@cityoflc.us

CERTIFICATE OF SERVICE
I certify that a copy of the foregoing was filed electronically on the 27"
day of June, 2019, via the ECF system, which sends an electronic copy of the

pleading to all counsel of record.

/s/ Christopher E. John
CHRISTOPHER E. JOHN
